Citation Nr: 0934024	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  03-36 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for prostatitis.

2. Entitlement to service connection for 
hypercholesterolemia.

3. Entitlement to an initial compensable evaluation for 
hepatitis B with elevated liver enzymes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 until June 
1977 and from August 1980 until January 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. It was previously before the Board in a May 
2007 remand for additional development. Such development 
action has been completed and the case is ready for appellate 
review. 

Medical evidence obtained since this matter was last before 
the Board suggests that the Veteran may have a liver 
disability separate from the presently service-connected 
hepatitis B.  See May 2008 VA examination report (indicating 
that the has hepatitic steatosis related to elevated 
cholesterol).  That matter is REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1. The Veteran does not have a current prostate disorder.

2. Hypercholesterolemia (elevated cholesterol) is a 
laboratory finding and not a chronic disability for which VA 
disability benefits may be awarded.

3. The Veteran's hepatitis B is asymptomatic. 


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
prostatitis have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2. Hypercholesterolemia is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection. 38 U.S.C.A. §§ 101(16), 105(a), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008); Sabonis v. Brown, 
6 Vet. App. 426 (1994).

3. The criteria for an initial compensable rating for 
hepatitis B have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 7345 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in May 2002, 
January 2004, May 2005, July 2005, June 2007, April 2008 and 
July 2008. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part. These revisions are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a June 2007 letter. However, the Veteran was afforded 
an opportunity to respond in light of this notice before 
subsequent adjudication by the RO in the July 2008 
Supplemental Statement of the Case. Regarding his increased 
rating claim, the Veteran did not receive notice in 
compliance with the holding of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). Since the increased rating issue in this 
case (entitlement to assignment of a higher initial rating) 
is a downstream issue from that of service connection (for 
which a notice letter was duly sent in May 2002), another 
notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 2003). It 
appears that the United States Court of Appeals for Veterans 
Claims (Court) has also determined that the statutory scheme 
does not require another notice letter in a case such as this 
where the Veteran was furnished proper notice with regard to 
the claim of service connection itself. See Dingess, supra. 
The Board finds that the RO fulfilled its duty to notify.

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA treatment records, and private medical 
records are associated with the claims file. Multiple VA 
examination reports regarding the Veteran's claimed 
disabilities are also of record. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Prostatitis

The Veteran contends that he currently has prostatitis that 
is etiologically related to active service. The medical 
record does not show that the Veteran currently has 
prostatitis, and the claim will be denied. 

Service treatment records, dated July 1974, showed a 
diagnosis of prostatitis. The record does not show additional 
treatment until December 1996 and October 1997. The next 
diagnosis of prostatitis occurred in June and December 2000. 
The disorder appeared to be resolved by March 2001, by 
medical records reflecting a normal prostate. 

The Veteran underwent an August 2002 VA examination. The 
examiner did not find any present prostatitis symptoms. VA 
treatment records from 2003 to 2006 are also of record and do 
not show any prostatitis diagnosis. 

The competent medical evidence does not show that the Veteran 
had prostatitis at anytime during the pendency of his claim. 
McClain v. Nicholson, 21 Vet. App. 319 (2007). It is well-
settled that the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability - the first 
prong of a successful claim of service connection. In the 
absence of proof of a present disability, there is no valid 
claim presented. See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). Since the competent medical 
evidence of record does not reflect a current diagnosis of 
prostatitis during the pendency of the claim, service 
connection must be denied. 
 
Hypercholesterolemia

The Veteran contends that his hypercholesterolemia condition 
warrants service connection. Since the law is well-settled 
that laboratory findings, such as hypercholesterolemia, are 
not disabilities for VA compensation purposes, the claim will 
be denied.  

During active service, the Veteran was noted to have elevated 
cholesterol. VA treatment records confirm that the Veteran 
continued to have hypercholesterolemia following service.   

Establishing a disability within the purview of VA laws and 
regulations is a necessary element for all service connection 
claims. Under 38 C.F.R. § 4.1, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995). The Board notes that a symptom, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a "disability" for which 
service connection may be granted. See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999). An elevated cholesterol level 
represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable. See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).

Therefore, elevated cholesterol alone is not a "disability" 
for VA compensation benefits purposes. Lacking legal merit, 
the claim for hypercholesterolemia must be denied. See 
generally Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Increased initial rating for Hepatitis B

The Veteran seeks an initial compensable rating for hepatitis 
B. The record shows that the Veteran's hepatitis B is 
asymptomatic, and the claim will be denied. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the Veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Because the Veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection. The 
evidence to be considered includes all evidence proffered in 
support of the original claim. Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In November 2002, the RO granted the Veteran's service 
connection claim for hepatitis B and assigned a non-
compensable rating under Diagnostic Code 7345. 38 C.F.R. 
§ 4.114, Diagnostic Code 7345. Diagnostic Code 7345 concerns 
chronic liver disease without cirrhosis (including hepatitis 
B, chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C). A non-compensable 
rating is assigned for asymptomatic hepatitis B. The next 
rating of 10 percent contemplates hepatitis B symptoms that 
include intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.

The record does not show that the Veteran's hepatitis B 
symptoms approximate the criteria for a 10 percent rating 
under Diagnostic Code 7345. The medical record indicates that 
hepatitis B was first diagnosed in service, but has remained 
asymptomatic. Indeed, three VA examination reports, dated in 
August 2002, October 2005, and May 2008, reflect that the 
Veteran's hepatitis B disorder was asymptomatic. The May 2008 
VA examination report also clarified that the present liver 
symptoms were due to a condition unrelated to hepatitis B. 
Without any evidence that the Veteran currently experiences 
symptoms due to hepatitis B, the claim for a compensable 
rating is denied.  

ORDER

Service connection for prostatitis is denied. 

Service connection for hypercholesterolemia is denied. 

Initial compensable rating for hepatitis B is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


